Citation Nr: 0525490	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-13 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a higher initial rating for carpal tunnel 
syndrome (CTS) of the right wrist, status post-surgical 
repair, with synovitis.

2.  Entitlement to a higher initial rating for CTS of the 
left wrist, status post-surgical repair, with synovitis.

3.  Entitlement to a higher initial rating for irritable 
bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The veteran served on active duty from July 1980 to September 
2001.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision of 
the Reno, Nevada Department of Veterans Affairs (VA) Regional 
Office (RO).  This case was before the Board in March 2004 
when it was remanded for additional development.

In March 2004, a hearing before the undersigned Veterans Law 
Judge was held in Las Vegas, Nevada.  A transcript of this 
hearing is of record.

In addition, the Board notes that the veteran had perfected 
an appeal with respect to the issue of service connection for 
bilateral elbow disability.  In June 2005, service connection 
was granted for a right elbow disorder and a left elbow 
disorder.  Therefore, the issue of service connection for 
bilateral elbow disability is no longer in appellate status.  
See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDING OF FACT

In September 2005, prior to the promulgation of the Board's 
decision in the appeal, the veteran withdrew his appeal with 
respect to the issues of entitlement to higher initial 
ratings for CTS of the right wrist, CTS of the left wrist and 
IBS.

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant may withdraw an appeal in writing or on the 
record at a hearing on appeal at any time before the Board 
promulgates a final decision.  38 C.F.R. § 20.204 (2004).  
When an appellant does so, the withdrawal effectively creates 
a situation where there no longer exists any allegation of 
error of fact or law.  Consequently, in such an instance, the 
Board does not have jurisdiction to review the appeal.  A 
dismissal is appropriate in such a case.  38 U.S.C.A. § 
7105(d) (West 2002).

In a statement received by the Board on September 1, 2005, 
the veteran indicated that he was satisfied with the ratings 
assigned for his disabilities and wished to withdraw his 
claims from appellate status.  This is certainly permissible 
under the Board's rules of practice.  Given the veteran's 
clear intent to withdraw as expressed in the September 2005 
statement, further action by the Board is not appropriate.  
38 U.S.C.A. § 7105(d). 


							(CONTINUED ON NEXT PAGE)


ORDER

The appeal for entitlement to higher initial ratings for CTS 
of the right wrist, CTS of the left wrist and IBS is 
dismissed.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


